Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 11, and 12 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a plasma processing apparatus with a sample stage with first and second electrodes disposed inside the sample stage and a controller that the controls the first DC power source to a apply a negative DC voltage to the first electrode at a first timing then a second DC power source to initiate application of a positive DC voltage to the second electrode at a second timing and continue the application of voltages to the third and fourth timing in the order as recited in claims 1 and 11.
Likewise, the prior art of record fails to teach or fairly suggest a plasma processing apparatus with a controller that controls the first DC power source to a apply a negative DC voltage to the first electrode at a first timing then a second DC power source to initiate application of a positive DC voltage to the second electrode and continues to control the third through fifth timings in the manner as recited in clam 2.
Lastly, the prior art of record fails to teach or fairly suggest a plasma processing apparatus with a controller that controls the first DC power source to a apply a negative DC voltage to the first electrode at a first timing then a second DC power source to initiate application of a positive DC voltage to the second electrode and continues to control the third through seventh timings in the manner as recited in clam 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716